RELEASE OF CLAIMS

               The parties to this Release of Claims (the "AGREEMENT") are
PHOENIX FORMS, INC., a Georgia corporation, together with any and all of its
affiliates and subsidiaries ("Phoenix"), and Alexander Riess ("Riess"), an
individual residing in Gwinnett County, Georgia. The Agreement shall have an
Effective Date as of April 1, 2005 (the "Effective Date").

               The specific terms and conditions of this Agreement are described
more particularly as follows:

A.           INTRODUCTION

               1.  PURPOSE OF AGREEMENT.  Phoenix, Riess and William F. Falcon
have entered into a Stock Purchase Agreement dated April 1, 2005 with
VillageEDOCS Acquisition Corp. ("Acquisition Corp"), a Florida corporation,
pursuant to which Acquisition Corp has agreed to purchase all shares of
outstanding stock of Riess (the "Purchase Agreement").  As a condition to
closing of the transactions described in the Purchase Agreement, Acquisition
Corp has required that Riess and Phoenix enter into this Agreement.  The purpose
of this Agreement is to compromise, settle and dispose of all claims, potential
claims, losses, damages, demands, potential litigation and disputes that Riess
may have against Phoenix that arise out of, relate to or in any way concern
Riess' employment, stockholder relationship, or any other relationship of Riess
with Phoenix, to the extent arising prior to the Effective Date.

               2.  RIESS'S RELEASE OF PHOENIX.  For and in consideration of the
foregoing and the other good and valuable consideration that is set forth in the
Purchase Agreement, Riess hereby releases and forever discharges Phoenix, as
well as all of its directors, officers, shareholders, employees, agents,
representatives and attorneys, of and from all claims that ever existed and
which arose out of, relate to or concern in any way Riess' employment,
stockholder relationship, or any other relationship of Riess with Phoenix.  This
release therefore includes all claims whether they are now known or unknown,
matured or unmatured, in law or in equity, that Riess ever had, now has or may
later claim to have against Phoenix, its directors, officers, shareholders,
employees, agents, representatives and attorneys arising out of, relating to or
concerning: (i) any amounts claimed due from Phoenix (ii) any warrants, stock or
stock options claimed due from Phoenix other than warrants, stock or stock
options to be transferred under the terms of the Purchase Agreement, and (iii)
any statements, acts or omissions by Phoenix, which relate to or concern in any
way Riess' employment or stockholder relationship with Phoenix or services he
provided for Phoenix. This release is intended to and shall inure to the benefit
of Phoenix, as well as all of its employees, attorneys, agents, assigns and
successors.  

               Riess agrees to refrain from instituting, prosecuting, filing or
processing, or assisting or cooperating with the instituting, prosecuting,
filing or processing of any litigation against Phoenix, its officers, agents or
employees, assigns and successors, under, but not limited to, the following
legal theories or causes of action: any claims of denial of payment of
benefits,, failure to pay compensation owed, and any other claims, charges or
causes of action against Phoenix, its officers, agents or employees, assigns and
successors which may have arisen prior to the Effective Date.

               3.  NO PREVIOUS ASSIGNMENT.  Riess warrants and represents that
before the Effective Date, he has not sold, assigned, granted or otherwise
transferred any claim, cause of action, right, privilege, or cause of action, or
any part thereof, that is covered by or subject to the terms of this Agreement.

               4.  NO RELIANCE ON ANY UNDOCUMENTED PROMISES. No party to this
Agreement has made any statements, representations or promises to the other
parties, whether in writing or otherwise, or offered any other type of promise,
consideration or inducement that is not specifically set forth in this
Agreement.  In this regard, all parties represent and warrant that, in entering
into this Agreement, they are each relying solely and exclusively on the
statements that are expressly set forth in this Agreement, and that they are
under no duress, coercion or pressure from any source.

               5.  INDEPENDENT JUDGMENT.  Riess is relying on his own
independent business judgment in deciding to enter into this Agreement.
 Further, Riess has received, and is relying and acting upon the advice of his
own legal counsel, who has reviewed the terms and language of this Agreement
with them and advised him of his legal rights relating to his decision to
release his disputes, claims and potential claims, causes of action, losses,
damages and demands against Phoenix.  Riess understands that this Agreement
shall operate as a full, complete and final release and settlement of any and
all of his claims against Phoenix, as set forth above.

               6.  GOVERNING LAW; ATTORNEYS FEES. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF GEORGIA.  ALL LEGAL
ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE INSTITUTED IN, AND BOTH PHOENIX
AND RIESS CONSENT TO JURISDICTION IN, GWINNETT COUNTY, GEORGIA. IN THE EVENT OF
ANY LITIGATION TO ENFORCE THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED
TO RECOVER ITS REASONABLE LEGAL FEES, COURT COSTS AND EXPENSES.

               7.  AGREEMENT, READ, UNDERSTOOD, AND FAIR.  Riess has carefully
read and considered all provisions of this Agreement and agrees that all of the
restrictions set forth are fair and reasonable and are reasonably required for
the protection of the interests of Phoenix.

               IN WITNESS WHEREOF the undersigned parties have executed this
Agreement to be effective as of the Effective Date.

PHOENIX FORMS,
INC.                                                        ALEXANDER RIESS

By: /s/ William R. Falcon                                                     
 /s/ Alexander Riess                                   
     William R.
Falcon                                                             Alexander
Riess
     Its:  Chief Operating Officer

342610v1